Name: Commission Regulation (EC) No 2242/2000 of 10 October 2000 reducing, for the 2000/01 marketing year, the amount of aid for oranges delivered for processing following an overrun of the processing threshold
 Type: Regulation
 Subject Matter: economic policy;  cooperation policy;  agricultural structures and production;  agri-foodstuffs;  plant product
 Date Published: nan

 Avis juridique important|32000R2242Commission Regulation (EC) No 2242/2000 of 10 October 2000 reducing, for the 2000/01 marketing year, the amount of aid for oranges delivered for processing following an overrun of the processing threshold Official Journal L 257 , 11/10/2000 P. 0009 - 0009Commission Regulation (EC) No 2242/2000of 10 October 2000reducing, for the 2000/01 marketing year, the amount of aid for oranges delivered for processing following an overrun of the processing thresholdTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2202/96 of 28 October 1996 introducing a Community aid scheme for producers of certain citrus fruits(1), as amended by Regulation (EC) No 858/1999(2), and in particular Article 6 thereof,Whereas:(1) Article 5(1) of Regulation (EC) No 2202/96 establishes a processing threshold for oranges of 1189000 tonnes. Article 5(2) lays down that, for a given marketing year, overrunning of the processing threshold is to be assessed on the basis of the average of the quantities processed under the aid scheme during the three marketing years preceding the marketing year in question, or during an equivalent period. When an overrun has been established, the aid fixed for the marketing year in question in the Annex to that Regulation is to be reduced by 1 % per tranche of the overrun equal to 11890 tonnes.(2) The Member States, in accordance with Article 22(1)(b) of Commission Regulation (EC) No 1169/97 of 26 June 1997 laying down detailed rules for the application of Council Regulation (EC) No 2202/96 introducing a Community aid scheme for producers of certain citrus fruits(3), as last amended by Regulation (EC) No 2729/1999(4), communicated the quantities of oranges processed under the aid scheme. Based on this information, a processing threshold overrun of 358233 tonnes was established. Therefore, the amounts of aid for oranges laid down in the Annex to Regulation (EC) No 2202/96 for the 2000/01 marketing year must be reduced by 30 %.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1>TABLE>Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 10 October 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 297, 21.11.1996, p. 49.(2) OJ L 108, 27.4.1999, p. 8.(3) OJ L 169, 27.6.1997, p. 15.(4) OJ L 328, 22.12.1999, p. 35.